Case 1:21-cv-20706-DPG Document 27 Entered on FLSD Docket 04/21/2021 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.: 1:21-cv-20706-GAYLES


  MEUDY ALBÁN OSIO in her personal
  capacity and in her capacity as the
  personal representative of the Estate of
  FERNANDO ALBERTO ALBÁN,
  FERNANDO ALBÁN OSIO, and
  MARIA FERNANDA ALBÁN OSIO,

         Plaintiffs,

  v.

  NICOLAS MADURO MOROS,
  FUERZAS ARMADA REVOLUCIONARIAS
  DE COLOMBIA a.k.a. FARC, CARTEL
  OF THE SUNS a.k.a. Cartel de los Soles,
  VLADIMIR PADRINO LOPEZ,
  MAIKEL JOSE MORENO PEREZ,
  NESTOR LUIS REVEROL TORRES, and
  TAREK WILLIAM SAAB,

        Defendants.
  _________________________________________/


                                              ORDER

         THIS CAUSE comes before the Court on Plaintiffs’ Motion for Alternative Service Under

  Rule 4(f)(3) (the “Motion”) [ECF No. 17]. The Court has reviewed the Motion and the record and

  is otherwise fully advised. For the reasons that follow, the Motion is denied without prejudice.

                                          BACKGROUND

         On February 22, 2021, Plaintiffs filed their Complaint seeking damages from Defendants

  for allegedly kidnapping, torturing, and murdering Fernando Alberto Albán. [ECF No. 1 at 4]. In

  their Motion, Plaintiffs seek leave to serve Defendants Nicolas Maduro Moros, Vladimir Padrino
Case 1:21-cv-20706-DPG Document 27 Entered on FLSD Docket 04/21/2021 Page 2 of 9




  Lopez, Maikel Jose Moreno Perez, Nestor Luis Reverol Torres, and Tarek William Saab

  (collectively, the “Individual Defendants”) via e-mail, text message, or social media (including

  Facebook and Twitter), pursuant to Federal Rule of Civil Procedure 4(f)(3). [ECF No. 17 at 1].

  Within that electronic service, Plaintiffs intend to include a weblink to a service website where the

  Complaint, Summons, and other docket entries will be posted. Id. at 11 n.15. Plaintiffs note that

  the Individual Defendants, who are citizens and residents of Venezuela, are “international pariahs

  and fugitives from justice who pride themselves on flouting U.S. authority.” Id. at 2. Plaintiffs

  argue that serving the Individual Defendants, “whether through the Hague Convention or any other

  means of service that, like the Hague Convention, requires facilitation by someone present in

  Venezuela, would expose [the process server] to a significant risk of punitive and retaliatory

  measures by the Maduro regime.” Id. at 3.

                                        LEGAL STANDARD

         Pursuant to Federal Rule of Civil Procedure 4(f)(3), an individual may be served outside

  of the United States: (1) “by any internationally agreed means of service that is reasonably

  calculated to give notice,” such as the Hague Convention on the Service Abroad of Judicial and

  Extrajudicial Documents (the “Hague Convention”); (2) “if there is no internationally agreed

  means, or if an international agreement allows but does not specify other means, by a method that

  is reasonably calculated to give notice;” or (3) “by other means not prohibited by international

  agreement, as the court orders.” Fed. R. Civ. P. 4(f)(1)–(3). “If a party cannot, or chooses not to,

  serve a defendant abroad using one of the methods specified in Rule 4(f)(1) and (2), the party may

  accomplish service” using the third method. De Gazelle Grp., Inc. v. Tamaz Trading

  Establishment, 817 F.3d 747, 750 (11th Cir. 2016). However, “before a court may exercise

  personal jurisdiction over a defendant . . . there must be authorization for service of summons on



                                                   2
Case 1:21-cv-20706-DPG Document 27 Entered on FLSD Docket 04/21/2021 Page 3 of 9




  the defendant.” Id. at 748–49 (quoting Omni Cap. Int’l, Ltd. v. Rudolf Wolff & Co., Ltd., 484 U.S.

  97, 104 (1987)); see also id. at 749 (“[A]n individual or entity is not obliged to engage in litigation

  unless officially notified of the action . . . under a court’s authority, by formal process.” (quoting

  Prewitt Enters., Inc. v. Org. of Petroleum Exporting Countries, 353 F.3d 916, 925 (11th Cir.

  2003))).

         While “compliance with the [Hague] Convention is mandatory in all cases to which it

  applies,” Volkswagenwerk Aktiengesellschaft v. Schlunk, 486 U.S. 694, 705 (1988) (citation

  omitted), the Court is permitted to order alternate means of service as long as the signatory nation

  has not expressly objected to those means, see Codigo Music, LLC v. Televisa S.A., No. 15-CIV-

  21737, 2017 WL 4346968, at *7 (S.D. Fla. Sep. 29, 2017). “[T]he decision to issue an order

  allowing service by alternate means lies solely within the discretion of the district court.” Chanel,

  Inc. v. Lin, No. 08-CIV-23490, 2009 WL 1034627, at *1 (S.D. Fla. Apr. 16, 2009) (citations

  omitted); see also Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1017 (9th Cir. 2002)

  (“[T]he Constitution does not require any particular means of service of process, only that the

  method selected be reasonably calculated to provide notice and an opportunity to respond.”). A

  district court examines three factors in determining whether to exercise its discretion and permit

  alternative service of process:

         First, the Court must be satisfied that the proposed method of service is reasonably
         calculated, under all the circumstances, to apprise interested parties of the pendency
         of the action and afford them an opportunity to present their objections. Second,
         the Court must determine if the proposed method of service minimizes offense to
         foreign law. Third, the Court must determine if the facts and circumstances warrant
         exercise of its discretion under Fed. R. Civ. P. 4(f).

  Tracfone Wireless, Inc. v. Hernandez, 126 F. Supp. 3d 1357, 1364 (S.D. Fla. 2015) (citations and

  internal quotation marks omitted). “The alternative method of service, however, must comport




                                                    3
Case 1:21-cv-20706-DPG Document 27 Entered on FLSD Docket 04/21/2021 Page 4 of 9




  with constitutional notions [of] due process.” U.S. Commodity Futures Trading Comm’n v. Aliaga,

  272 F.R.D. 617, 620 (S.D. Fla. 2011).

         Courts are generally “reluctant to use their discretion to authorize alternate service when

  Hague Convention service is available.” Int’l Designs Corp., LLC v. Qingdao SeaForest Hair

  Prods. Co., Ltd., No. 17-CIV-60431, 2018 WL 2364297, at *2 (S.D. Fla. Jan. 4, 2018). Typically,

  district courts in the Eleventh Circuit permit alternate service “only where the defendant’s foreign

  address is unknown; the defendant has successfully evaded service; failure to permit alternate

  service will result in unduly long delays in litigation; or where attempted Hague Convention

  service has failed.” Id. at *3 (citing Codigo Music, 2017 WL 4346968, at *10 (denying motion for

  alternate service where plaintiffs knew defendant’s address, there was no urgency, and defendant

  was not evading service)); see also Brookshire Bros., Ltd. v. Chiquita Brands Int’l, Inc., No. 05-

  CIV-21962, 2007 WL 1577771, at *2 (S.D. Fla. May 31, 2007) (upholding decision to authorize

  service by local counsel because, in part, the plaintiffs were unsuccessful at perfecting service

  under Rule 4(f)(1) for over a year). Though such requirements are not expressly provided for in

  Rule 4(f)(3), they are worthy of consideration “to prevent parties from whimsically seeking

  alternate means of service and thereby increasing the workload of the courts.” Ryan v. Brunswick

  Corp., No. 02-CIV-0133E(F), 2002 WL 1628933, at *2 (W.D.N.Y. May 31, 2002).

                                            DISCUSSION

         At this time, the Court does not find that the circumstances of this case warrant authorizing

  service of the Individual Defendants via e-mail, text message, social media, or weblink. The Court

  initially notes that “the Hague Convention only applies when ‘transmittal abroad . . . is required as

  a necessary part of service.’” Sucesores de Done Carlos Nunez y Dona Pura Galves, Inc. v. Société

  Générale, S.A., No. 19-CIV-22842, 2019 WL 5963830, at *1 (S.D. Fla. Nov. 13, 2019) (quoting



                                                   4
Case 1:21-cv-20706-DPG Document 27 Entered on FLSD Docket 04/21/2021 Page 5 of 9




  Volkswagenwerk Aktiengesellschaft, 486 U.S. at 707). Additionally, Article 10 of the Hague

  Convention allows judicial documents to be sent “by postal channels, directly to persons abroad,”

  provided that the signatory state receiving the documents does not object. Hague Convention, art.

  10(a). Venezuela is a signatory to the Hague Convention. 1 However, Venezuela has objected to

  service by mail under Article 10 of the Hague Convention. 2

          Because service on the Individual Defendants would require transmittal of the Complaint

  and Summons to Venezuela, the Hague Convention applies. At this time, the Court does not have

  a sufficient basis to authorize alternative service on the Individual Defendants. Plaintiffs do not

  allege that the Individual Defendants’ locations are unknown or that they have successfully evaded

  service in this case. Although Plaintiffs claim that service papers and other packages from the

  United States to Venezuela through the Ministry of the People’s Power for External Affairs have

  lingered for months before being destroyed, see [ECF No. 17 at 4], the Court cannot rely solely on

  these general statements to authorize the alternative service methods requested. Moreover,

  Plaintiffs have not shown that they attempted service under the Hague Convention through the

  Ministry of the People’s Power for External Affairs or that any such attempts failed.

          The Court also has several concerns about the reliability of serving the Individual

  Defendants via e-mail, text message, social media outlets, and weblinks. First, Plaintiffs state that

  messages to the Individual Defendants via e-mail, text message, and/or social media outlets “go


  1
    See Statute of the Hague Conference on Private International Law, Hague Convention on Private Int’l Law (HCCH),
  https://www.hcch.net/en/instruments/conventions/status-table/?cid=29 (last updated Mar. 3, 2021) (Venezuela
  became a signatory to the Hague Convention on July 25, 1979).
  2
     See Bureau of Consular Affs., Venezuela Judicial Assistance Country Information, U.S. Dep’t of State,
  https://travel.state.gov/content/travel/en/legal/Judicial-Assistance-Country-
  Information/VenezuelaBolivarianRepublicof.html (last updated Nov. 15, 2013) (select “Service of Process”) (noting
  that “Venezuela formally objected to service under Article 10, and does not permit service via postal channels.”);
  Koch Mins. Sàrl v. Bolivarian Republic of Venezuela, --- F. Supp. 3 ---, No. 17-CIV-2559, 2020 WL 7646764, at *8
  (D.D.C. Dec. 23, 2020) (“Article 10 also allows for service by alternative means, such as service by postal channels,
  directly to persons abroad provided the State of destination does not object. Venezuela, however, objects to direct
  service upon parties by mail.” (citations, alterations, and internal quotation marks omitted)).

                                                           5
Case 1:21-cv-20706-DPG Document 27 Entered on FLSD Docket 04/21/2021 Page 6 of 9




  through and do not bounce back.” See [ECF No. 17-1]. However, this does not mean that the e-

  mail accounts, social media accounts, or phone numbers are actively monitored or that the

  messages or weblinks will be opened and read. Cf. Commodity Futures Trading Comm’n v.

  Fingerhut, No. 20-CIV-21887, 2020 WL 4499198, at *2–3 (S.D. Fla. May 29, 2020) (denying

  service via e-mail where the plaintiff failed to proffer evidence that the purported owner of the e-

  mail account had “used the alleged email address since 2017.”).

         Second, Plaintiffs state that Defendant “Maduro tweets original posts and retweets several

  times a day, nearly every day” and that “[h]e can be reached by direct private message by Facebook

  Messenger . . . .” [ECF No. 17 at 5]. Similarly, Plaintiffs state that the other Individual Defendants

  “are also actively engaged in social media, and can be reached by private, direct messages through

  their Twitter, Facebook and/or email addresses.” Id. These general statements alone are

  insufficient to convince the Court that the Individual Defendants are themselves actively

  monitoring or posting on these accounts or, again, that they will receive, open, and read messages

  or weblinks sent to the accounts. In Strange v. Islamic Republic of Iran, a case in which the

  plaintiffs there sought to serve Hamid Karzai—the former President of the Islamic Republic of

  Afghanistan—via Twitter, the court noted that “numerous tweets . . . sent from Defendant Karzai’s

  account by an unknown individual is not sufficient to establish [his] personal presence on Twitter.”

  Case No. 14-CIV-435 (CKK), [ECF No. 122 at 3] (D.D.C. June 4, 2019). Moreover, “due to cyber-

  security concerns, Defendant Karzai may well have been reluctant to click on a link sent to him by

  a stranger.” Id. at 4. Ultimately, the court there did not permit service via Twitter, even after the

  plaintiffs unsuccessfully attempted service through various other means. Id. at 1–2, 6.




                                                    6
Case 1:21-cv-20706-DPG Document 27 Entered on FLSD Docket 04/21/2021 Page 7 of 9




           Third, Plaintiffs rely on case law where district courts allowed service via alternative

  means—such as e-mail or social media—in patently different circumstances. 3 Notably, nearly all

  the plaintiffs first attempted service through traditional methods before seeking leave from the

  court to attempt service through alternative means. Unlike the facts presented here, district courts

  have also permitted service via electronic means such as e-mail and messages to social media

  accounts where the defendants’ whereabouts were unknown or were exclusively digital in nature.

  See, e.g., ABS-CBN Corporation v. aceshowbiz.me, Case No. 18-CIV-61553, [ECF No. 10 at 3]

  (S.D. Fla. July 17, 2018); ABS-CBN Corp. v. cinesilip.su, Case No. 18-CIV-62942, [ECF No. 9 at

  1] (S.D. Fla. Dec. 6, 2018) (“Defendants have established Internet-based businesses and utilize

  electronic means as reliable forms of contact.”).

           Additionally, Plaintiffs’ reliance on Federal Trade Commission v. PCCare247 Inc. is

  misplaced because the court there noted that “if the [plaintiff] were proposing to serve defendants

  only by means of Facebook, as opposed to using Facebook as a supplemental means of service, a

  substantial question would arise whether that service comports with due process.” Cf. No. 12 Civ.

  7189(PAE), 2013 WL 841037, at *5 (S.D.N.Y. Mar. 7, 2013) (permitting service via Facebook

  “to backstop the service upon each defendant at his, or its, known email address,” and “not as the

  sole method of service . . . .”); see also Fortunato v. Chase Bank USA, N.A., No. 11 Civ.

  6608(JFK), 2012 WL 2086950, at *2 (S.D.N.Y. June 7, 2012) (noting that “anyone can make a

  Facebook profile using real, fake, or incomplete information, and thus, there is no way for the

  Court to confirm” whether a Facebook profile belongs to the defendant to be served.). Similarly,



  3
    The Court acknowledges that, in certain instances, district courts in the Eleventh Circuit have authorized service via
  e-mail pursuant to Fed. R. Civ. P. 4(f)(3). See, e.g., Seaboard Marine Ltd., Inc. v. Magnum Freight Corp., No. 17-
  CIV-21815, 2017 WL 7796153, at *2 (S.D. Fla. Sept. 21, 2017) (permitting service via e-mail where it appeared the
  defendant had been evading service); Aliaga, 272 F.R.D. at 620–21 (authorizing service via e-mail and local counsel
  where the plaintiff attempted service by other means and confirmed the defendant’s e-mail addresses). As discussed,
  the circumstances in this case do not warrant the same.

                                                             7
Case 1:21-cv-20706-DPG Document 27 Entered on FLSD Docket 04/21/2021 Page 8 of 9




  in St. Francis Assisi v. Kuwait Finance House, the magistrate judge allowed service via Twitter to

  the individual defendant who “used the social-media platform to fundraise large sums of money

  for terrorist organizations by providing bank-account numbers to make donations,” which was the

  subject of the lawsuit. No. 3:16-CIV-3240-LB, 2016 WL 5725002, at *1 (N.D. Cal. Sept. 30,

  2016). However, the plaintiff there was unable to determine the individual defendant’s

  whereabouts and the State of Kuwait was not a signatory to the Hague Convention. Id.

         Here, Plaintiffs seek to serve three of the Individual Defendants only through social media,

  whether Facebook or Twitter, which raises due process concerns. See PCCare247 Inc., 2013 WL

  841037, at *5. Plaintiffs fair no better as to Defendants Maduro and Moreno Perez, whom they

  seek to serve through their social media accounts and either e-mail or text message. While courts

  permit service via e-mail in certain instances, courts allowing service via text message—albeit in

  other circuits—arose in distinctly different circumstances. See, e.g., CKR Law LLP v. Anderson

  Invs. Int’l, LLC, --- F. Supp. 3d ---, 20 Civ. 7937, 2021 WL 935843, at *3–4 (S.D.N.Y. Mar. 12,

  2021) (allowing service via two e-mail addresses and Whatsapp message after service by mail

  failed and contact was established with the defendant’s corporate officer); United States v.

  Fleming, No. 20-CIV-1109-DWD, 2021 WL 1036075, at *1 (S.D. Ill. Mar. 11, 2021) (allowing

  service via e-mail and text message “at the telephone number where counsel reached” the

  defendant after the government “clearly establishe[d] that traditional service methods [were]

  impractical . . . .”); L.J. Star Incorp. v. Steel & O’Brien Mfg., Inc., No. 2:19-CIV-4527, 2020 WL

  1957155, at *5–6 (S.D. Ohio Apr. 23, 2020) (allowing service via e-mail and WhatsApp message

  where the Hague Convention did not apply and the plaintiff made multiple attempts to contact the

  defendant). Without more, the Court is unconvinced that service via e-mail, text message, social




                                                  8
Case 1:21-cv-20706-DPG Document 27 Entered on FLSD Docket 04/21/2021 Page 9 of 9




  media outlets, or a weblink would be appropriate at this time to apprise the Individual Defendants

  of this litigation.

                                          CONCLUSION

          Accordingly, it is ORDERED AND ADJUDGED Plaintiffs’ Motion for Alternative

  Service Under Rule 4(f)(3), [ECF No. 17], is DENIED without prejudice.

          DONE AND ORDERED in Chambers in Miami, Florida, this 21st day of April, 2021.




                                                      _______________________________
                                                      DARRIN P. GAYLES
                                                      UNITED STATES DISTRICT JUDGE




                                                  9
